COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re D. Patrick Smitherman

Appellate case number:    01-13-00603-CV

Trial court case number: 2010-10256

Trial court:              129th District Court of Harris County

        Relator, D. Patrick Smitherman, has filed a motion for emergency relief, requesting a stay
of the sanctions hearing scheduled for Friday, July 19, 2013, pending the disposition of the
petition for writ of mandamus filed in this case. We deny relator’s request for emergency relief.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: July 17, 2013